DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national entry application of PCT/CN2017/099032 filed on 08/25/2017. 
Information Disclosure Statement
The information disclosure statement from 11/10/2021 has been considered by the examiner.

Examiner’s Note
Applicant’s arguments filed on 11/10/2021 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 11/10/2021 and also in light of the phone conversations that took place on 02/09/2022 and 02/10/2022. At the time of the interview that took place on 02/09/2022-2/10/2022, the examiner proposed examiner amendments to the claims, which applicant accepted (See below).  

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-26, directed to the process of making or using an allowable product that both use 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a phone call with Xiaoxiang Liu on 02/09/2022 and 2/10/2022.  Claims not mentioned here will be as found in the claim set from 11/10/2021.

Claims 14 and 16 are cancelled.


Claim 11 reads:
A decolonization drug, which comprises a reactive oxychlorine species (ROCL) solution, a magnesium chloride solution and pure water, wherein the ROCL solution is prepared as follows: 
mixing 55-65 wt % lactic acid with 0.5-1.5 wt % sodium citrate in a ratio of lactic acid to sodium citrate by volume of 1 L to 15-25 L to produce a first mixed solution; 
mixing 4.5-5.5 wt % chloramine with pure water in a ratio of chloramine to water by volume of 1 L to 1450-1550 L to produce a second mixed solution; and 
mixing the two mixed solutions in a ratio of the first mixed solution to the second mixed solution by volume of 6 L to 6.5-7.5 L to prepare the ROCL solution; and
wherein the magnesium chloride is an activator, the mass ratio of the ROCL solution to the magnesium chloride solution contained in the decolonization drug is 6-10 to 1-3, and the concentration of the magnesium chloride in the magnesium chloride solution is from 7 to 9 wt %. 

Claim 15 reads:
The decolonization drug according to claim 11, wherein the concentration of the magnesium chloride in the magnesium chloride solution is 8 wt %.

Claim 17 reads:
The decolonization drug according to claim 11, wherein the mass ratio of the ROCL solution to the magnesium chloride solution contained in the decolonization drug is 7-9 to 1.5-2.5.  

Claim 23 reads:
The preparation method according to claim 21, wherein the magnesium chloride solution is prepared by dissolving magnesium chloride in pure water.

Claim 25 reads:
A method of sterilization comprising applying the decolonization drug according to claim 11. 

Claim 26 reads:
The method of sterilization according to claim 25, wherein the decolonization drug kills bacteria, and wherein the bacteria comprises a bacterium selected from the group consisting of methicillin-resistant Staphylococcus aureus, methicillin-resistant coagulase-negative staphylococci, methicillin-sensitive Staphylococcus aureus, extended-spectrum beta-lactamase-producing Klebsiella pneumoniae, Pseudomonas aeruginosa, Escherichia coli, Acinetobacter baumannii, Enterobacter cloacae, Stenotrophomonas maltophilia, Candida albicans, Candida tropicalis and a combination thereof.

Reasons for Allowance
The prior art does not teach or motivate a method of making or using a decolonization composition of instant claim 11. No prior art document discloses a composition that includes the limitations that are recited in the instant claim 1. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the method in claim 1. Applicant has found that its invention is a steady state ROCL solution (previously hard to stabilize due to the unstable nature of ROCL solutions).  

Conclusion
	Claims 11-13, 15 and 17-26 are allowed with examiner’s amendment above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613